UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Awareness For Teens, Inc. (Exact name of registrant as specified in its charter) NEVADA 27-3103778 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3416 Rollsreach Drive San Diego, CA92111 858-560-0987 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Maureen Cottrell 3416 Rollsreach Drive San Diego, CA92111 858-560-0987 (Name, address, including zip code, and telephone number, including area code of agent for service) COPIES OF ALL COMMUNICATIONS TO: Ronald J. Stauber, Esq., Ronald J. Stauber, Inc. 1880 Century Park East, Suite 315, Los Angeles, CA90067 (310) 556-0080 - Fax (310) 556-3687 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b­2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered1 Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(o) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus AWARENESS FOR TEENS, INC. Up to 250,000 Shares of Common Stock Offering price of $0.10 This offering by Awareness For Teens, Inc. (sometimes “Awareness”) consists of a new issue of up to 250,000 shares of common stock, $0.001 par value (sometimes “shares”) of Awareness at a price of $ 0.10 per share for a period of 3 months from the effective date of this prospectus. There is no minimum number of shares being offered and we have two classes of shares authorized (common and preferred).There are no preferred shares of stock issued or outstanding.Only the shares of common stock are being sold. This is the initial offering of our shares of common stock and no public market currently exists for the securities being offered in this prospectus.We are currently in the development stage and have nominal operations and no assets, which makes us a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended ("Exchange Act”).Because we are considered a shell company, the securities sold in this offering can only be resold through (i) registration under the Securities Act of 1933, as amended (“Securities Act”), (ii) Section 4(1) under the Securities Act, if available, for non-affiliates, or (iii) by meeting the conditions of Rule 144(i) under the Securities Act which requires a minimal holding period of 12 months following Awareness being no longer classified a shell company. The shares are not listed on any national securities exchange and the Nasdaq Stock Market does not list the shares being offered. THIS OFFERING IS HIGHLY SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK TO THE PUBLIC INVESTORS AND SHOULD BE PURCHASED ONLY BY PERSONS WHO CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENT (SEE RISK FACTORS AND DILUTION). This offering involves a high degree of risk; see "RISK FACTORS" beginning on page3 to read about factors you should consider before buying shares of the common stock. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE OR PROVINCIAL SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Offering: 250,000 Shares Offered Price Per Share Total Public Price $ $ Total $ $ This is a best efforts public offering, with no minimum purchase requirement. 1. Awareness is not using an underwriter for this offering. 2. There is no arrangement to place the proceeds from this offering in an escrow, trust or similar account. Nevada law does not require that funds raised pursuant to the sale of securities be placed into an escrow account. Any funds raised from this offering will be immediately available to Awareness for its use. 3.Awareness may sell less than the 250,000 shares of common stock; accordingly, the following table reflects the lesser number of shares that may be sold at $0.10 per share and the corresponding percentage of the offering: Percentage Number of Shares Proceeds 10% 25,000 shares $ 2,500 50% 125,000 shares $12,500 75% 187,500 shares $18,750 The information in this prospectus is not complete and may be changed. Awareness may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this Prospectus is January , 2012. TABLE OF CONTENTS ItemNo. Item in Form S-1 Prospectus Caption PageNo. 1 Forepart of the Registration Statement and Outside Front Cover Page of Prospectus 2 Inside Front and Outside Back Cover Pages of Prospectus 3 Summary Information and Risk Factors 1-3 4 Use of Proceeds 9 5 Determination of Offering Price 11 6 Dilution 11 7 Selling Security Holders 13 8 Plan of Distribution 13 9 Description of Securities to be Registered 17 10 Interest of Named Experts and Counsel 16 11 Information with Respect to the Registrant 17 11A Material Changes[None] 12 Incorporation of Certain Information by Reference 12A Disclosure of Commission Position on Indemnification for Securities Act Liabilities 29 13 Other Expenses of Issuance and Distribution 41 14 Indemnification of Directors and Officers 41 15 Recent Sales of Unregistered Securities 42 16 Exhibits and Financial Statement Schedules 45 17 Undertakings 42 Securities offered through this prospectus will not be sold through dealers, but will be sold on a direct participation basis only. Prospectus Summary and Risk Factors SUMMARY INFORMATION Overview Awareness was recently incorporated in the State of Nevada on April 28, 2010.We are a development stage company that has not significantly commenced its planned principal operations.Awareness’ operations to date have been devoted primarily to startup and development activities, which included (i) the development of our business plan, (ii) initiated working on our sales and marketing material, and (iii) initiated working on our curriculum. Our success in providing a financial literacy and money management program for teenagers depends on our sole officer and director who has a teaching credential, teaching experience and administrative experience but has no experience in our planned operations.Further, our sole officer and director has no experience in running a public company that is a reporting company with the Securities and Exchange Commission. We believe that raising $25,000 from the sale of shares of our common is sufficient for the company to become operational and sustain operations through the next twelve (12) months.The capital raised has been budgeted to establish our infrastructure.We believe that the recurring revenues from our curriculum will be sufficient to support ongoing operations and the cost of being a public company.If we raise less than $25,000, it is likely that this lesser amount would be insufficient to aggressively pursue the furtherance of our business plan, pay for costs of the offering and meet the costs of being a reporting company.In addition, there can be no assurance that our actual expenses incurred will not materially exceed our estimates or that cash flow from providing our training and teaching services will be adequate to maintain our business.As a result, our independent auditor has expressed substantial doubt about our ability to continue as a going concern in the independent auditor’s report to the financial statements included in the registration statement. Our shares of common stock has no market and may or may not become quoted on the Over-The-Counter Bulletin Board System, which will limit the Company’s ability to raise funds through equity financings or to use our shares of common stock as consideration. Our shares of common stock will, in all likelihood, be deemed to be a “penny stock” with a potential limited trading market and difficulty in disposing of the shares if any market does develop. This is a summary and the information is selective, it does not contain all information that may be important to you.The summary highlights the more detailed information and financial statements appearing elsewhere in this document.It is only a summary.We urge you to read the entire prospectus carefully.Your attention is specifically called to the Risk Factors beginning on page 6 and the financial statements and the explanatory notes before making any investment decision. The Company: Awareness was incorporated on April 28, 2010 in the State of Nevada. Our principal executive offices are located at 3416 Rollsreach Drive, San Diego, CA92111.As of the date of this prospectus, we have no revenues or operations. We are a development stage company. We have not had any revenues or operations and we have few assets. We do not expect to have revenues until at least three months after our registration statement becomes effective. Since incorporation, we have not made any purchases or sale of assets nor have we been involved in any mergers, acquisitions or consolidations. Awareness has never declared bankruptcy, has never been in receivership, and has never been involved in any legal action or proceedings. We are in the process of establishing ourselves as providing financial literacy and money management educational programs for teenagers on a fee for service offered basis. Securities Offered: Up to 250,000 shares of common stock with no minimum number of shares are being offered. There is no minimum on the number of shares that have been designated for sale.Accordingly, once our securities are purchased, the investor will not be able to obtain a return of the investment, regardless of the number of shares sold. Offering Price Per Share: $0.10 per share of common share with a par value of $0.001 per share. Offering: Our shares are being offered on a self underwriting basis by Maureen Cottrell for a period not to exceed three months from the effective date of this prospectus, on a best effort basis. 1 Determination of Offering Price: The offering price has been arbitrarily determined by us based upon what we believe purchasers of such speculative issues would be willing to pay for our securities and bears no relationship whatsoever to assets, earnings, book value or any other established criteria of value Net Proceeds: Approximately $25,000 with all of the proceeds going to us. Use of Proceeds: There is no assurance that Awareness will raise the full $25,000 as anticipated.The following is the break down of how we intend to use the proceeds if only 10 percent, 50 percent, or 75 percent of the total offering amount is raised: Expenditure Item 10% 50% 75% 100% Curriculum Development 1,000 3,500 5,250 7,000 Educational and Training Material 500 1,500 2,500 3,000 Training Expense 0 500 750 1,000 Website Development 500 1,000 1,500 2,000 Marketing and Promotional Expenses 2,500 3,750 5,000 Legal and Accounting Fees 0 500 1,000 1,000 Furniture and Equipment 0 1,500 1,750 2,000 Miscellaneous Administrative Costs 250 1,500 2,250 4,000 Total $ 2,250 $ 12,500 $ 18,750 $ 25,000 Number of Shares of the Common Stock Outstanding: Before the Offering: Shares being Offered: After the Offering: Risk Factors:
